Exhibit 99.1News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Financial Editors: Rogers Reports Second Quarter 2009 Financial and Operating Results << Second Quarter Consolidated Revenue Grows By 3% to $2.9 Billion; Wireless Delivers Strong Subscriber Growth, Historically Low Postpaid Churn, 38% Wireless Data Revenue Growth, and 49% Network Revenue Margins; Cable Drives Continued Margin Expansion and Healthy Growth in Cash Flow as Subscriber Growth Slows in Face of Economic Recession in Ontario and Growing Maturation of Certain Products; Double Digit Adjusted Operating Profit Growth at Cable Operations Offset by Reductions in Roaming and Other Discretionary Usage at Wireless, Advertising Sales Declines at Media, and Costs From Successful Smartphone Campaign at Wireless >> TORONTO, July 28 /CNW/ - Rogers Communications Inc. today announced its consolidated financial and operating results for the three and six months ended June 30, 2009. << Financial highlights are as follows: Three months ended Six months ended (In millions of June 30, June 30, dollars, except per share amounts) 2009 2008 % Chg 2009 2008 % Chg Operating revenue $ 2,891 $ 2,803 3 $ 5,638 $ 5,412 4 Operating profit(1) 1,033 996 4 2,115 2,091 1 Net income 374 301 24 683 645 6 Basic and diluted net income per share $ 0.59 $ 0.47 26 $ 1.08 $ 1.01 7 As adjusted:(2) Operating profit(1) $ 1,083 $ 1,089 (1) $ 2,088 $ 2,067 1 Net income 412 364 13 668 631 6 Basic and diluted net income per share $ 0.65 $ 0.57 14 $ 1.06 $ 0.99 7 (1) Operating profit should not be considered as a substitute or alternative for operating income or net income, in each case determined in accordance with Canadian generally accepted accounting principles ("GAAP"). See the section entitled "Reconciliation of Net Income to Operating Profit and Adjusted Operating Profit for the Period" for a reconciliation of operating profit and adjusted operating profit to operating income and net income under Canadian GAAP and the section entitled "Key Performance Indicators and Non- GAAP Measures". (2) For details on the determination of the 'as adjusted' amounts, which are non-GAAP measures, see the sections entitled "Supplementary Information" and "Key Performance Indicators and Non-GAAP Measures". The 'as adjusted' amounts presented above are reviewed regularly by management and our Board of Directors in assessing our performance and in making decisions regarding the ongoing operations of the business and the ability to generate cash flows. The 'as adjusted' amounts exclude (i) stock-based compensation (recovery) expense; (ii) integration and restructuring expenses; and (iii) in respect of net income and net income per share, debt issuance costs and the related income tax impact of the above amounts. Highlights of the second quarter of 2009 include the following: - We generated consolidated growth in quarterly revenue of 3%, while adjusted operating profit declined by 1% to $1.083 billion as the growth at Cable was more than offset by acquisition and retention costs from the continued success of the smartphone campaign and economic pressures on usage at Wireless and advertising revenue declines at Media. - Wireless network revenue grew by 6% year-over-year driven by postpaid net subscriber additions of 148,000, data revenue growth accelerating by 38% to 20% of network revenue, and a further reduction of postpaid churn to 1.00%, partially offset by economic pressures on roaming, long distance and other usage based revenue items. - Wireless activated more than 315,000 smartphone devices, predominantly iPhone 3G, BlackBerry and Android devices, during the quarter. Approximately half of these activations were to subscribers new to Wireless with the other half being to existing Wireless subscribers who upgraded devices, committed to new term contracts, and in most cases attached both voice and monthly data packages which generate considerably above average ARPU. The results of the continued success of the smartphone campaign drove significantly higher acquisition and retention costs at Wireless. - Wireless launched the next generation Apple iPhone 3G S in Canada which offers speeds up to two times faster than the previous iPhone 3G with download speeds up to 7.2 Mbps. Wireless also launched the first two Android operating system powered smartphones in Canada featuring built-in integration with many of Google's leading mobile services including the Android Market, which features more than 3,200 downloadable mobile applications. - Wireless recently announced that together with HP it is introducing Internet-ready netbooks which are Canada's first to integrate embedded mobile broadband technology to connect to the Web over Rogers' next generation HSPA wireless network across Canada - three times faster than any other. - Basic cable, digital cable, Internet, and home phone service subscriber growth all continued to slow from the previous year reflecting the worsening economic recession and unemployment levels in Ontario where 90% of Cable's market is concentrated. Increasing levels of product maturity have also contributed to slowing subscriber growth with cable Internet subscriber penetration at 69% of basic cable customers, digital penetration at 70% of basic cable households, and residential voice-over-cable telephony penetration at 38% of basic cable subscribers. - Cable recently announced that it would launch a 50Mbps DOCSIS 3 high speed Internet service, and also that it is the first cable Internet provider in North America to offer customers a DOCSIS 3 gateway wireless home networking device, the fastest wireless home networking device available, which combines a cable modem providing the fastest Internet available on the market and a wireless router into one device, enabling customers to extend their wireless broadband connection further and with better signal quality and with fewer in- home electronic components. - Cable announced the launch of 18 new HDTV channels bringing the total number of HDTV channels available through its digital cable to 72. As of the end of the second quarter, 40% of Rogers Digital Cable customers now subscribe to HDTV, and viewership of HD titles On Demand has doubled in the last year. Rogers offers its over 640,000 HD customers the most choice with the most HD movies, the most HD sports programming and n Demand titles that are not available on satellite. - Media received CRTC approval for the purchase of radio stations K- Rock and KIX Country in Kingston, Ontario, and the acquisition closed during the quarter. Media now operates 54 radio stations across Canada, and is the third largest radio operator in Canada measured in revenues. - Rogers announced on May 19, 2009 that it had increased its Class B Non-Voting share buy back program authorization from $300 million to the lesser of $1.5 billion or 48 million Class B shares during the twelve month period commencing February 20, 2009 and ending February 19, 2010. Year-to-date at June 30, 2009 Rogers had repurchased 16,480,000 Class B shares for cancellation for an aggregate total of approximately $509 million. At the same time, Rogers also announced that it has set a target leverage range for its capital structure of net debt to adjusted operating profit of 2.0 to 2.5 times. - Rogers announced on May 21, 2009 that it had priced an offering of $1.0 billion of 5.80% Senior Notes due May 2016. The Senior Notes were priced at $997.67 per $1,000 principal amount, for an effective yield of 5.841% per annum, with the net proceeds from the offering intended to be used for general corporate purposes. - At June 30, 2009 Rogers had the full availability under its $2.4 billion committed bank credit facility that matures in July, 2013, and has no scheduled debt maturities until May 2011. This financial position provides us with substantial liquidity and flexibility. >> "Whereas we had slower growth on our top line due to sustained recessionary economic pressures and the increasing maturation of certain of our services, we were successful during the second quarter in reducing costs, returning increasing amounts of cash to shareholders and further enhancing the quality of our balance sheet," said Nadir Mohamed, President and Chief Executive Officer. "Most importantly, at the same time we have continued to invest in key growth areas and deliver innovative products and increased value to customers." This management's discussion and analysis ("MD&A"), which is current as of July 27, 2009, should be read in conjunction with our Second Quarter 2009 Interim Unaudited Consolidated Financial Statements and Notes thereto, our 2008 Annual MD&A and our 2008 Annual Audited Consolidated Financial Statements and Notes thereto. The financial information presented herein has been prepared on the basis of Canadian generally accepted accounting principles ("GAAP") for interim financial statements and is expressed in Canadian dollars. Please refer to Note 25 of our 2008 Annual Audited Consolidated Financial Statements for a summary of the differences between Canadian GAAP and United States ("U.S.") GAAP for the year ended December 31, 2008. << In this MD&A, the terms "we", "us", "our", "Rogers" and "the Company" refer to Rogers Communications Inc. and our subsidiaries, which are reported in the following segments: - "Wireless", which refers to our wireless communications operations, including Rogers Wireless Partnership ("RWP") and Fido Solutions Inc. ("Fido"); - "Cable", which refers to our wholly-owned cable television subsidiaries, including Rogers Cable Communications Inc. ("RCCI") and its subsidiary, Rogers Cable Partnership; and - "Media", which refers to our wholly-owned subsidiary Rogers Media Inc. and its subsidiaries, including Rogers Broadcasting, which owns a group of 54 radio stations, the Citytv television network, the Rogers Sportsnet television network, The Shopping Channel, the OMNI television stations, and Canadian specialty channels including The Biography Channel Canada, G4TechTV and Outdoor Life Network; Rogers Publishing, which publishes approximately 70 magazines and trade journals; and Rogers Sports Entertainment, which owns the Toronto Blue Jays Baseball Club ("Blue Jays") and Rogers Centre. Media also holds ownership interests in entities involved in specialty television content, television production and broadcast sales. Substantially all of our operations are in Canada. "RCI" refers to the legal entity Rogers Communications Inc., excluding our subsidiaries. Throughout this MD&A, percentage changes are calculated using numbers rounded as they appear. SUMMARIZED CONSOLIDATED FINANCIAL RESULTS Three months ended Six months ended (In millions of June 30, June 30, dollars, except per share amounts) 2009 2008 % Chg 2009 2008 % Chg Operating revenue Wireless $ 1,616 $ 1,522 6 $ 3,160 $ 2,953 7 Cable Cable Operations 763 718 6 1,506 1,413 7 RBS 125 130 (4) 253 263 (4) Rogers Retail 90 92 (2) 192 192 - Corporate items and eliminations (6) (2) 200 (11) (5) 120 972 938 4 1,940 1,863 4 Media 366 409 (11) 650 716 (9) Corporate items and eliminations (63) (66) (5) (112) (120) (7) Total 2,891 2,803 3 5,638 5,412 4 Adjusted operating profit (loss)(1) Wireless 742 769 (4) 1,452 1,474 (1) Cable Cable Operations 329 293 12 637 571 12 RBS 7 16 (56) 22 33 (33) Rogers Retail (4) (5) (20) (3) (2) 50 332 304 9 656 602 9 Media 37 52 (29) 27 53 (49) Corporate items and eliminations (28) (36) (22) (47) (62) (24) Adjusted operating profit(1) 1,083 1,089 (1) 2,088 2,067 1 Stock-based compensation recovery (expense)(2) (13) (53) (75) 68 63 8 Integration and restructuring expenses(3) (37) (3) n/m (41) (8) n/m Adjustment for CRTC Part II fees decision(5) - (37) n/m - (31) n/m Operating profit(1) 1,033 996 4 2,115 2,091 1 Other income and expense, net(4) 659 695 (5) 1,432 1,446 (1) Net income $ 374 $ 301 24 $ 683 $ 645 6 Basic and diluted net income per share $ 0.59 $ 0.47 26 $ 1.08 $ 1.01 7 As adjusted:(1) Net income $ 412 $ 364 13 $ 668 $ 631 6 Basic and diluted net income per share $ 0.65 $ 0.57 14 $ 1.06 $ 0.99 7 Additions to property, plant and equipment ("PP&E")(1) Wireless $ 204 $ 251 (19) $ 378 $ 414 (9) Cable Cable Operations 156 185 (16) 260 306 (15) RBS 9 10 (10) 17 14 21 Rogers Retail 3 4 (25) 6 7 (14) 168 199 (16) 283 327 (13) Media 16 17 (6) 30 38 (21) Corporate(6) 46 14 n/m 102 23 n/m Total $ 434 $ 481 (10) $ 793 $ 802 (1) (1) As defined. See the sections entitled "Supplementary Information" and "Key Performance Indicators and Non-GAAP Measures". (2) See the section entitled "Stock-based Compensation". (3) In the three and six months ended June 30, 2009, costs incurred relate to i) severances resulting from the restructuring of our employee base to improve our cost structure in light of the declining economic conditions; ii) severances and restructuring expenses related to the outsourcing of certain information technology functions; iii) the integration of Futureway Communications Inc. ("Futureway") and Aurora Cable TV Limited ("Aurora Cable"); and iv) the closure of certain Rogers Retail stores. In the three and six months ended June 30, 2008, costs incurred relate to i) the integration of Futureway and Call-Net Enterprises Inc. ("Call-Net"); ii) the restructuring of Rogers Business Solutions ("RBS"); and iii) the closure of certain Rogers Retail stores. (4) See the section entitled "Reconciliation of Net Income to Operating Profit and Adjusted Operating Profit for the Period". (5) Relates to an adjustment for CRTC Part II fees related to prior periods. (6) The year-over-year increase in corporate additions to PP&E for the three and six months ended June 30, 2009 primarily reflects approximately $26 million and $57 million, respectively, of spending on an enterprise-wide billing and business support system initiative. n/m: not meaningful. SEGMENT REVIEW WIRELESS Summarized Wireless Financial Results Three months ended Six months ended (In millions of June 30, June 30, dollars, except margin) 2009 2008 % Chg 2009 2008 % Chg Operating revenue Postpaid $ 1,456 $ 1,374 6 $ 2,862 $ 2,671 7 Prepaid 73 71 3 140 137 2 Network revenue 1,529 1,445 6 3,002 2,808 7 Equipment sales 87 77 13 158 145 9 Total operating revenue 1,616 1,522 6 3,160 2,953 7 Operating expenses before the undernoted Cost of equipment sales 254 156 63 479 301 59 Sales and marketing expenses 149 151 (1) 289 291 (1) Operating, general and administrative expenses 471 446 6 940 887 6 874 753 16 1,708 1,479 15 Adjusted operating profit(1) 742 769 (4) 1,452 1,474 (1) Stock-based compensation recovery (expense)(2) (2) (8) (75) 8 2 n/m Integration and restructuring expenses(3) (9) - n/m (9) - n/m Operating profit(1) $ 731 $ 761 (4) $ 1,451 $ 1,476 (2) Adjusted operating profit margin as % of network revenue(1) 48.5% 53.2% 48.4% 52.5% Additions to PP&E(1) $ 204 $ 251 (19) $ 378 $ 414 (9) (1) As defined. See the sections entitled "Key Performance Indicators and Non-GAAP Measures" and "Supplementary Information". (2) See the section entitled "Stock-based Compensation". (3) Costs incurred relate to severances and restructuring expenses related to the outsourcing of certain information technology functions. Summarized Wireless Subscriber Results (Subscriber statistics in Three months ended Six months ended thousands, except June 30, June 30, ARPU, churn and usage) 2009 2008 Chg 2009 2008 Chg Postpaid Gross additions 347 283 64 662 576 86 Net additions 148 92 56 252 188 64 Total postpaid retail subscribers 6,702 6,102 600 6,702 6,102 600 Average monthly revenue per user ("ARPU")(1) $ 73.24 $ 75.62 $(2.38) $ 72.69 $ 74.11 $(1.42) Average monthly usage (minutes) 604 604 - 587 588 (1) Monthly churn 1.00% 1.06% (0.06%) 1.05% 1.08% (0.03%) Prepaid Gross additions 135 149 (14) 265 282 (17) Net additions (losses) (6) 8 (14) (38) (21) (17) Total prepaid retail subscribers 1,454 1,403 51 1,454 1,403 51 ARPU(1) $ 16.77 $ 16.86 $(0.09) $ 15.92 $ 16.27 $(0.35) Monthly churn 3.24% 3.39% (0.15%) 3.44% 3.60% (0.16%) Blended ARPU(1) $ 63.09 $ 64.56 $(1.47) $ 62.32 $ 63.16 $(0.84) (1) As defined. See the section entitled "Key Performance Indicators and Non-GAAP Measures". As calculated in the "Supplementary Information" section. >> Wireless Network Revenue The year-over-year increase in subscriber additions reflects, in part, the growth in activations of smartphone and wireless laptop devices, offset by lower sales of voice only handsets. The increase in network revenue for the three and six months ended June 30, 2009, compared to the corresponding periods of 2008, was driven predominantly by the continued growth of Wireless' postpaid subscriber base and the year-over-year growth of wireless data.
